Citation Nr: 0317990	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for disability 
manifested by fever. 

4.  Entitlement to service connection for disability 
manifested by fatigue. 

5.  Entitlement to service connection for disability 
manifested by joint and muscle pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1979 to June 
1983, and from March  1984 to September 1992, including 
service in the Southwest Asia Theater of operations from 
December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board and was 
remanded in November 2000. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran suffers from chronic gastrointestinal 
symptoms, diagnosed as irritable bowel syndrome, which were 
manifested prior to December 31, 2006.


CONCLUSION OF LAW

Disability manifested by gastrointestinal symptoms and 
diagnosed as irritable bowel syndrome is presumed to have 
been incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a March 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Furthermore, with regard to the gastrointestinal disability 
issue, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, VA medical records, and VA 
examination reports in August 1995 March 1996, and May 1996.  
As the record shows that the veteran has been afforded VA 
examinations in connection with this issue, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).



Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§  1110, 1131.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

With regard to the veteran's claim of entitlement to service 
connection for gastrointestinal disability, to include 
consideration as due to an undiagnosed illness, the Board 
notes that gastrointestinal signs or symptoms are designated 
manifestations of an undiagnosed illness pursuant to the 
provisions of 38 C.F.R.     § 3.317(b).  VA Persian Gulf 
examination in August 1995 indicated that the veteran 
complained of experiencing pain and diarrhea since his 
service in the Persian Gulf.  The diagnosis was diarrhea, 
etiology uncertain.  VA medical records in December 1995 
reveal that the veteran was receiving treatment for symptoms 
associated with Persian Gulf Syndrome, mainly of irritable 
bowel.    

At VA stomach and intestine examinations in May 1996, the 
veteran reported complaints of nausea, vomiting, diarrhea and 
episodic gastrointestinal pain.  At a December 1996 VA 
gastroenterology examination, the veteran reported having 
loose stools and abdominal cramping for the last five years. 
The diagnosis was irritable bowel.  VA hospital records in 
November 1996 indicated that the veteran continued to 
complain of diarrhea and was having approximately seven 
stools a day.  He also complained of cramping and abdominal 
pain.  The diagnosis was irritable bowel syndrome.  

The evidence summarized above demonstrates that the veteran's 
chronic gastrointestinal symptoms have been attributed to a 
known medical diagnosis of irritable bowel syndrome, which 
would appear at first glance to preclude consideration as due 
to an undiagnosed illness.  However, as previously noted, the 
law pertaining to undiagnosed illness has recently been 
expanded to include "medically unexplained chronic 
multisymptom illnesses," such as irritable bowel syndrome.  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  After reviewing 
the evidence, the Board finds that the gastrointestinal 
symptomatology was manifest to the requisite degree prior to 
December 31, 2006.  In view of the change in law equating a 
diagnosis of irritable bowel syndrome with a finding of an 
undiagnosed illness manifested by gastrointestinal symptoms, 
the Board concludes that service connection for irritable 
bowel syndrome under 38 U.S.C.A. § 1117 is established.


ORDER

Entitlement to service connection for irritable bowel 
syndrome is warranted.  To this extent, the appeal is 
granted.  


REMAND

In addition to gastrointestinal disability, it appears that 
the veteran is claiming that he suffers from headaches, 
fever, fatigue, and joint and muscle pain, which are related 
to his military service.  It appears that the RO has denied 
these claims due to the fact that there is no evidence of a 
chronic disability related to the above-mentioned symptoms or 
any evidence that these symptoms manifested in service.  VA 
medical examinations in August 1995 and May 1996 failed to 
show objective clinical evidence that the veteran had these 
symptoms.  However, VA hospital records in November 1996 
demonstrate that the veteran was diagnosed as having various 
disorders, including migraine headaches, tension headaches, 
and myofascial pain syndrome.  

Based on the arguments raised by the veteran, the apparent 
inconsistency in medical diagnoses and findings, and the lack 
of an etiological opinion, the Board believes that it may not 
properly proceed with appellate review at this time.  Further 
examination and etiology opinions are necessary.  38 C.F.R. 
§ 3.159.  
 
Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

2.  The RO should contact the veteran and 
request that the he provide the names and 
addresses of all health-care providers 
(VA and non-VA) from whom he has sought 
treatment for headaches, fever, fatigue, 
and muscle and joint pain since November 
1996.  Once this information, to include 
the required releases for any private 
records, has been provided, the RO should 
contact the named health-care providers 
and request that they provide copies of 
the veteran's treatment records developed 
between December 1996 and the present.  
All efforts to obtain these records must 
be documented for the claims file.  If 
any records cannot be obtained it should 
be so stated and the veteran is to be 
informed of any records that could not be 
obtained.

3.  Once the above-requested development 
has been completed, the veteran should be 
afforded appropriate VA examinations to 
determine the nature, extent and 
appropriate diagnosis (if any) of the 
claimed muscle pain, joint pain, fatigue, 
headaches and fever, and to offer an 
opinion as to whether these conditions 
are related in any way to his active 
military service.  The claims file must 
be made available to the examiners for 
review in connection with the 
examinations.  The reports of the 
examinations should include a complete 
rationale for all opinions expressed.  
For any clinical diagnosis offered, the 
examiner should identify the criteria for 
such diagnosis and the clinical 
observations or test results from the 
veteran's examination or medical record 
which meet such criteria.  If signs or 
symptoms of the claimed disorders are 
observed but such signs or symptoms 
cannot be attributed to a known medical 
diagnosis, the appropriate examiner 
should so state.  Additionally, with 
regard to the myofascial pain syndrome 
diagnosed in November 1996, the 
appropriate examiner should indicate if 
such a diagnosis is warranted and, if so, 
whether such a diagnosis is considered by 
the medical community to refer to a 
medically unexplained chronic 
multisymptom illness.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

